Citation Nr: 0032893	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in July 2000.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, and as the case is 
otherwise in need of development, a remand is indicated in 
this case for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Turning to the merits of the veteran's claim, the Board finds 
that further development is in order.  Specifically, in 
addition to his several service-connected disabilities, the 
veteran has apparently been diagnosed with several 
nonservice-connected disorders, most significantly 
cardiovascular disease.  It is unclear what degree of the 
veteran's unemployment can be attributed to his service-
connected disabilities and how much is based on nonservice-
connected disabilities.  Further, at the time the veteran 
quit working in 1994, the evidence contained in the file 
suggests that he retired due to cardiovascular disease.  

It is noted that he has a combined 60 percent disability 
rating for temporal lobe seizures, right ulnar neuropathy, 
the residuals of a right inguinal hernia repair, right knee 
arthritis, a low back disorder, and bilateral hearing loss.  
He has completed two years of college education.  He most 
recently worked as a civilian on a military base as a tools 
and parts attendant.

The evidence associated with the claims file is inadequate 
for determining the degree of social and industrial 
inadaptability attributable to the veteran's service-
connected disabilities.  Therefore, the Board is of the 
opinion that a social and industrial survey is needed to 
evaluate the veteran's current claim.  Moreover, the veteran 
has not undergone a VA examination of his low back for 
several years.  According, the Board finds that current VA 
examinations of the veteran's service-connected disabilities 
are in order.

The Board has also noted that the veteran reported that he 
had been awarded Social Security Administration (SSA) 
disability benefits, but the medical records on which that 
decision was made are not associated with the claims file.  
Where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Because such files may be helpful in 
making an adequate decision, the Board is of the opinion that 
such files would be beneficial.  As the case is in remand 
status, an attempt to obtain SSA records, as well as any 
current medical records, should be made.  

Moreover, an extra schedular evaluation will be assigned if 
the case presents an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization such as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2000); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The veteran maintains that he is 
entitled to an extra schedular evaluation for his seizures 
and that issue should be considered in this instance.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Further, the Board recognizes a statement from a private 
treating physician to the effect that the veteran is 
unemployable due to his seizure disorder; however, it does 
not appear that the private treating physician considered the 
effect of the veteran's several nonservice-connected 
disabilities on his ability to maintain employment.  
Additionally, it is not clear that the reported diagnostic 
testing support the opinion that the seizure disorder 
supports the conclusion of unemployability.

In order to make certain that all records are on file, while 
the case is undergoing other development, a determination 
should be made as to whether there has been recent medical 
care, and whether there are any additional records that 
should be obtained.  Finally, the veteran is advised that 
while the case is on remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  While the Board regrets the delay involved 
in remanding this case, proceeding with a decision on the 
merits at this time would not ensure full compliance with due 
process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his service-
connected disabilities not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should, with the veteran's 
assistance as indicated, obtain for 
association with the claims folder, the 
medical and vocational records used by 
the Social Security Administration in 
granting disability benefits to the 
veteran.

4.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his previous employment and 
the reasons for leaving his prior jobs.  
Contact with the employers should be made 
as indicated, and the assistance of the 
veteran in obtaining this information 
should be requested as needed.

5.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination(s), including neurological, 
orthopedic, gastrointestinal, and 
audiological examination(s), as 
indicated.  The examiner(s) should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
status of the veteran's current service-
connected disabilities.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review.  

After reviewing the claims folder and 
examining the veteran, the examiner(s) 
is/are requested to enter an opinion as 
to the degree of industrial impairment 
caused by the veteran's service-connected 
disabilities only. Consideration should 
be given to the impact of the veteran's 
various nonservice-connected disabilities 
on his employment, including 
cardiovascular disease.  

Specifically, the examiner is asked to 
generally address the extent of 
functional and industrial impairment from 
the veteran's identified service-
connected disabilities, as distinguished 
from the various nonservice-connected 
disabilities.  If it is determined that 
additional examination(s) are needed, 
such examination(s) should be scheduled 
and conducted.  The examiner(s) is/are 
also asked to comment on the private 
physician's opinion regarding the 
veteran's unemployability and is also 
asked to offer a medical opinion as to 
the effect of the veteran's seizure 
disorder on his unemployment now.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report(s).  If the 
examination report(s) do(es) not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


